Citation Nr: 0319818	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-11 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for carcinoma of the lung, 
claimed as secondary to exposure to herbicides (Agent 
Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.E. Smith, Counsel


INTRODUCTION


The veteran had active military service from May 1966 to 
October 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO), denying the veteran entitlement to 
service connection for carcinoma of the lung due to Agent 
Orange exposure.

In August 2002, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge (formerly referred to as a Member of the 
Board).  The transcript of the veteran's testimony has been 
associated with his claims file.


REMAND

In this case the Board, the Board in May 2003, pursuant to 
the then existing provisions of 38 C.F.R. § 19.9 (a) (2) 
(2002) contacted the veteran in writing and requested that he 
assist in obtaining records of treatment for his claimed lung 
cancer.  As a result of this request the veteran, through his 
representative, has submitted additional pertinent evidence 
to the Board consisting of clinical records related to 
evaluation of his complaints of chest pain to include reports 
of chest x-rays not heretofore of record.

The veteran has not waived RO review of this evidence 
submitted in connection with his claim

Under 38 C.F.R. § 19.9(a)(2), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 
30 days after notifying the appellant of the additional 
development by the Board.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that the 
provisions of 38 C.F.R. § 19.9(a)(2) are invalid because, in 
combination with 38 C.F.R. § 20.1304 (2002), they allow the 
Board to consider additional evidence without having remanded 
the matter to the RO for initial consideration of the 
evidence developed by the Board and without having obtained a 
waiver from the claimant of such RO consideration.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Consequently, this case must be remanded to the RO for its 
initial consideration of the recently submitted evidence.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should again review the case on 
the basis of all the evidence of record, 
to include the evidence submitted by the 
veteran subsequent to the issuance of the 
May 2002 Supplemental Statement of the 
Case.  If the benefit sought on appeal 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 


 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




